Citation Nr: 1711563	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine strain with paravertebral spasms, to include restoration of a 40 percent rating.

2.  Entitlement to service connection for neuropathy/radiculopathy of the lower extremities, to include as secondary to service-connected disability, including lumbar spine strain with paravertebral spasms.

3.  Entitlement to service connection for bilateral metatarsalgia, to include as secondary to service-connected gout disability.

4.  Entitlement to service connection for a bilateral foot disorder other than bilateral metatarsalgia, to include as secondary to service-connected disability, including lumbar spine strain with paravertebral spasms.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1990 to December 1990 and on active duty from March 1991 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2010, the Veteran filed a service-connection claim for bilateral plantar fasciitis as secondary to his service-connected back disability.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board will consider the Veteran's claim in terms of any evidence of any disability of the feet.

In March 2014, the Veteran withdrew his request for a Board hearing as to the issues of service connection for bilateral lower extremity neuropathy/radiculopathy and service connection for bilateral foot disability, both to include as secondary to the service-connected lumbar spine disability.

In October 2014, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of clear and unmistakable error (CUE) with respect to the effective date of service connection for gout has been raised by the record in a July 2016 filing of the Veteran, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of 1) entitlement to a rating in excess of 20 percent for lumbar spine strain with paravertebral spasms, to include restoration of a 40 percent rating, 2) entitlement to service connection for a bilateral foot disorder other than bilateral metatarsalgia, to include plantar fasciitis, and to include as secondary to service-connected disability, including lumbar spine strain with paravertebral spasms are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neuropathy/radiculopathy of the bilateral lower extremities was not manifest during service and is not attributable to service.

2.  The Veteran's neuropathy/radiculopathy of the bilateral lower extremities was not caused or permanently worsened by a service-connected disease or injury.

3.  The Veteran's bilateral metatarsalgia is caused by his service-connected gout.






CONCLUSIONS OF LAW

1.  Neuropathy/radiculopathy of the bilateral lower extremities was not incurred or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Neuropathy/radiculopathy of the bilateral lower extremities is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

3.  Bilateral metatarsalgia is proximately due to service-connected gout.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations of his back in November 2009, May 2010, October 2011, March 2014, June 2015, April 2016, and March 2017.  An addendum medical opinion was obtained in March 2016.  In its remand order of October 2014, the Board found the rationale provided by the March 2014 examiner to be inadequate. The examination reports otherwise reflect that the examiners interviewed and examined the Veteran with respect to his spine and any related neurological symptoms, documented his current disability, and provided sufficient information with respect to the nature and onset of the disability.  The Board concludes that the VA examination reports other than the March 2014 report are adequate with respect to the Veteran's neuropathy/radiculopathy claim.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the RO substantially complied with the Board's remand instructions of October 2014 with respect to the neuropathy/radiculopathy claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO updated relevant records to the file, the Veteran was scheduled for a VA examination to determine the etiology of his lower extremity neurological impairment, and the claim was readjudicated by a supplemental statement of the case (SSOC) of May 2016.

Because the Board is granting full entitlement to service connection for bilateral metatarsalgia, any error committed by VA with respect to the duties to notify or to assist in relation to that claim would be harmless and need not be considered in this order.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic diseases, including organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2016).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any issue material to the determination of a matter must be resolved in a claimant's favor.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


Entitlement to service connection for neuropathy/radiculopathy of the lower extremities, to include as secondary to service-connected disability, including lumbar spine strain with paravertebral spasms

The Veteran has radiculopathy of the bilateral lower extremities.  See March 2017 VA examination report; April 2016 VA examination report.  There has been a finding of nerve root involvement of L4/L5/S1/S2/S3 nerve roots.  See March 2017 VA examination report; June 2015 VA examination report.  Upon VA examination in November 2009, the Veteran was found to have lumbar strain, mild levoscoliosis, and intervertebral disc syndrome involving the following peripheral nerves: left anterior femoral cutaneous, and right sural.  See November 2009 VA examination report.

The Veteran is service-connected for lumbar spine strain with paravertebral spasms.   See February 2003 rating decision.

The Veteran's service treatment records do not indicate symptoms of neuropathy/radiculopathy of the lower extremities.  A service treatment record of December 1996 made an assessment of muscle strain of the lower back and noted that the Veteran denied pain radiation into his legs.  On the separation examination report of April 1998, the Veteran reported: "Early in my military career, I started developing back pain from lifting heavy objects.  I received medication and ice therapy for the problem."  The Veteran also cited problems concerning his ankle, asthma, and hay fever.  He did not cite neuropathy/radiculopathy symptoms of the lower extremities at that time when reporting all health problems, and he specifically denied having any other questions or concerns about his health.  On the form, he reported "recurrent back pain" and denied leg cramps, arthritis, rheumatism, bursitis, and lameness.  Upon examination, the Veteran's spine, musculoskeletal system, lower extremities, and neurologic system were found to be normal.  See April 1998 separation examination report.

The record does not show, nor does the Veteran contend, that his claimed disability is due to combat.  Therefore the legal provisions relating to evidence of in-service incurrence of a disease or injury of a combat veteran are inapplicable.  See 38 U.S.C.A. § 1154 (b) (West, 2014); 38 C.F.R. § 3.304 (d) (2016).

A VA emergency treatment record of August 2009 reflects that the Veteran reported having begun to experience low back pain one week previously following yard work.  The pain worsened after playing with his child.  The Veteran described the pain as non-radiating and denied numbness or paresthesias.  The clinician found no neurologic deficit.

A private treatment record of April 2013 notes that the Veteran had a vehicle accident in July 2012 and that he "continued to have lower extremity problems down his leg, weakness, electrical sensation."  An MRI was noted as showing "a significant left-sided disk herniation at L5-S1 with foraminal stenosis."  See April 2013 record of Dr. P. D. 

In March 2016, the VA examiner who examined the Veteran in June 2015 provided a negative nexus opinion in an addendum report.  The examiner found that it was less likely than not that the Veteran's neurological impairment in the lower extremities is caused, or aggravated, by his service-connected lumbar spine strain.  The stated rationale was that the medical record indicates that the Veteran's neuropathy/radiculopathy symptoms date from post-service injuries to his back beginning in 2009.  In the examiner' s opinion, the Veteran's radiculopathy relates not to the Veteran's service-connected lumbar strain but began with the 2009 back injury as recorded in emergency room notes.  See March 2016 VA addendum opinion. 

The Veteran argues that his neuropathy/ radiculopathy in his lower extremities should be service connected on a secondary basis due to a post-service motor vehicle accident in 2012.  He states that, at the time of the accident, he was already service connected for his back and that, after the accident, he sought medical treatment for pain in his lower extremities.  He contends that the car accident in 2012 aggravated his service connected back, causing radiculopathy.  The Veteran's argument appears to be that secondary service-connection is warranted on the basis that the post-service motor vehicle accident in 2012 aggravated the Veteran's service-connected back disability, which in turn caused the Veteran's radiculopathy of the lower extremities.  See March 2017 appellate brief.

The Veteran has also stated, however, that the 2012 motor vehicle accident did not cause or aggravate his back disability, and he has denied any re-injury of his back after in-service injury in 1991 when lifting heavy equipment.  He states that his low back pain became progressively worse over the years.  See April 2016 VA examination report; June 2016 appellate brief.

The Veteran reported in April 2016 that his low back pain had been radiating to his feet bilaterally for the past five years, that is, since 2011.  He also stated that the pain was initially just in the left leg, but for the past two and a half years radiated to both feet.  Id.  The Veteran has also stated that low back pain began to radiate to his bilateral calves in 2004 or 2006.  See March 2017 VA examination report.

The Board must consider all pertinent lay (non-expert) and medical evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a) (West 2014).   Lay evidence can be competent and sufficient to establish a diagnosis of condition when a layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or is describing symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, given the nature of the claimed disability, the Veteran is not competent to associate his symptoms of neuropathy/radiculopathy with his service-connected back disability, and there are no applicable Jandreau exceptions.  See 38 C.F.R. § 3.159(a)(1) (2016); Jandreau, supra.

A chronic disease was not noted during service, and the neurologic system was normal at separation.  The Veteran's medical history does not establish a manifestation of pain radiating to the lower extremities during service or within one year of separation.   No competent evidence of record links the Veteran's neuropathy/radiculopathy to neurological symptoms during service.  Neuropathy was first manifest many years after service, and there is no allegation of continuous neuropathy/radiculopathy of the lower extremities dating from service.  Therefore presumed service connection for a chronic disease is not warranted.

The Board finds that a preponderance of the evidence is against finding that the Veteran's neuropathy/radiculopathy of the bilateral lower extremities is related to service or to his service-connected lumbar spine strain with paravertebral spasms.  There is no reasonable doubt to be resolved.




Entitlement to service connection for bilateral metatarsalgia,
 to include as secondary to service-connected gout disability

The Veteran is service-connected for gout.  See July 2015 rating decision. He is also service-connected for chronic kidney disease, nephrosclerosis (previously rated as chronic kidney disease, nephrosclerosis, with hypertension).  See January 2009 rating decision.

In March 2016, the Veteran underwent a VA examination for the feet.  He was found to have bilateral metatarsalgia that is a "consistent complaint and finding with gout."  In the examiner's opinion, the Veteran's "chronic, progressive end stage renal failure, Stage 4, . . . is the causation of the gout and bilateral great toe 1st MTP joint pain."  The March 2016 VA examination report is a medical finding that the Veteran's service-connected gout is the cause of his bilateral metatarsalia.  There is no contrary nexus opinion of record with respect to metatarsalgia.  Service connection on a secondary basis is therefore warranted.

As explained in the remand section below, the medical evidence currently of record is insufficient to adjudicate entitlement to other possible disabilities of the foot.  Accordingly, the claimed entitlement to service connection for foot disability other than metatarsalgia will be remanded for further evidentiary development.


ORDER

Entitlement to service connection for neuropathy/radiculopathy of the lower extremities is denied.

Entitlement to service connection for bilateral metatarsalgia is granted.





REMAND

Entitlement to a rating in excess of 20 percent for lumbar spine strain with paravertebral spasms, to include restoration of a 40 percent rating

In April 2015, the Veteran filed a VA Form 9 with respect to entitlement to a rating in excess of 20 percent for lumbar spine strain with paravertebral spasms, to include restoration of a 40 percent rating.  A Board hearing was requested on the form.  To date, no hearing has been scheduled.  The Veteran must be afforded an opportunity to appear at a hearing before the Board.  See 38 C.F.R. §§ 20.700(a), 20.704(d) (2016).

Entitlement to service connection for a bilateral foot disorder
 other than bilateral metatarsalgia, to include as secondary
 to service-connected disability, including lumbar spine strain
 with paravertebral spasms

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  In this case, because the Board's remand instructions of October 2014 have not been complied with in full, the Board will remand for the development specified below.

Pursuant to the Board's October 2014 remand, the RO or Appeals Management Center (AMC) in Washington, D.C. was directed to schedule the Veteran for a VA examination to determine whether there is at least a 50 percent probability that each foot disorder present during the period of the claim a) originated during the Veteran's active service or is otherwise etiologically related to his active service,   b) was caused by his service-connected lumbar spine disability, or c) was permanently worsened by his service-connected lumbar spine disability.

The Veteran underwent VA examinations of his feet in June 2015, March 2016, and July 2016.  While the March 2016 examiner linked the Veteran's bilateral metatarsalgia to his service-connected gout, none of these reports contains a nexus opinion as to all diagnosed foot disabilities as outlined in the Board's remand.  The Veteran has been found to have bilateral plantar fasciitis.  See April 2010 VA examination report.  He has also been diagnosed with bilateral pes planus.  See March 2009 VA treatment record; May 2013 VA treatment record; March 2016 VA examination report.  Medical nexus opinions are needed as to these possible disabilities.

In March 2016, a nexus opinion was provided by the examiner who examined the Veteran for foot disorders in June 2015.  The March 2016 examiner's opinion does not provide the development ordered by the Board and is otherwise inadequate.  The March 2016 addendum did not offer a nexus opinion as to the Veteran's bilateral plantar fasciitis.  For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Furthermore, the March 2016 addendum suggests that the Veteran's pes planus of the right foot is "possibly" related to gout (for which the Veteran is service-connected).  Medical evidence that is speculative, general, or inconclusive in nature may be considered inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  No specific opinion was provided as to whether there is a 50 percent or better probability that the Veteran's right-foot pes planus originated during the Veteran's active service or is otherwise etiologically related to his active service, was caused by his service-connected lumbar spine disability and/or gout, or was permanently worsened by his service-connected lumbar spine disability and/or gout.

In addition, the March 2016 addendum lists hypertension as a risk factor for flat feet.  Because the Veteran is service-connected for hypertension (see February 2017 rating decision), a medical opinion is also needed as to whether there is a 50 percent or better probability that any pes planus of the Veteran shown during the claim period was caused or permanently worsened by his service-connected hypertension.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing of the Board at the St. Louis RO.  Notify the Veteran and his representative of the date, time, and location of the hearing.  Place a copy of the notification letter in the claims file.

2. Refer the Veteran's claims file for review by an appropriately qualified VA doctor.  An examination of the Veteran shall be scheduled if deemed necessary by the reviewer.

Based on a review of the record, the reviewer should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any foot disability of the Veteran during the claim period other than bilateral metatarsalgia, and to include bilateral plantar fasciitis and bilateral pes planus, is related to his active service or was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the disease) by, any service-connected disease or injury, to include chronic kidney disease/nephrosclerosis, lumbar spine strain with paravertebral spasms, gout, and hypertension.

If any service-connected disability aggravates (i.e., permanently worsens) a foot disability, the reviewer should identify the percentage of disability which is attributable to the aggravation.  In such circumstances, the reviewer should establish the baseline level of severity of the foot disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the foot disability

A complete rationale for any opinion expressed should be provided in the report.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


